Citation Nr: 0331114	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  95-23 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.  

3.  Entitlement to service connection for a left hand 
injury.  

4.  Entitlement to service connection for a left ring finger 
injury.  

5.  Entitlement to service connection for left carpal tunnel 
syndrome.  

6.  Entitlement to service connection for human 
immunodeficiency virus (HIV) and associated disability.  

7.  Entitlement to service connection for neuropathy of both 
lower extremities.  

8.  Entitlement to service connection for depression.  
9.  Entitlement to a disability rating greater than 20 
percent for discogenic disease at L4-5 and L5-S1.  

10.  Entitlement to a compensable disability rating for 
hemorrhoids.  

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994, February 1995, August 
1995, and February 1998 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The claims folder was subsequently transferred to 
the RO in Baltimore, Maryland.  

The case returns to the Board following a remand to the RO 
in November 2000.  

The issues of service connection for a left hand injury, a 
left ring finger injury, left carpal tunnel syndrome, HIV 
and associated disability, neuropathy of both lower 
extremities, and depression, as well as the issues of 
increased ratings for discogenic disease at L4-5 and L5-S1 
and hemorrhoids and entitlement to TDIU are addressed in the 
REMAND portion of the decision, below.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The June 1994 rating decision denied service connection 
for tinnitus and found no new and material evidence to 
reopen the previously denied claim for service connection 
for bilateral hearing loss.  The veteran received notice of 
the decision but did not perfect an appeal.  

3.  Evidence received since the June 1994 rating decision on 
the issues of service connection for bilateral hearing loss 
and tinnitus is new, relevant to the matter for 
consideration, and is so significant that it must be 
considered with all the evidence of record.  

4.  Competent evidence of record shows current bilateral 
hearing loss disability, hearing loss noted in service, and 
a history of noise exposure in service.

5.  Competent evidence of record shows current tinnitus, 
tinnitus noted immediately after service, and a history of 
noise exposure in service.  




CONCLUSIONS OF LAW

1.  The June 1994 rating decision with respect to the claims 
for service connection for bilateral hearing loss and 
tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).  

2.  Evidence received since the June 1994 decision with 
respect to the claims for service connection for bilateral 
hearing loss and tinnitus is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).  

4.  Service connection for tinnitus is established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act 
of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his 
claim, and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals that, despite lack of 
strict compliance with the VCAA, the record is sufficient to 
decide the issues discussed herein.  That is, given the 
disposition of these appeals, the Board finds that any 
defect of notice or assistance as provided by the VCAA does 
not result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the new VCAA regulations redefine "new 
and material evidence" and clarify the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) 
(2003).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the claims at issue here were filed 
before that date, the amendments are not for application.   

Insofar as it affects these claims, the Board is also 
satisfied as to compliance with its instructions from the 
November 2000 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

New and Material Evidence to Reopen

The veteran submitted his original claim for service 
connection for hearing loss immediately after his separation 
from service.  The RO denied that claim in a December 1982 
rating decision.  It also denied service connection for 
hearing loss in an April 1984 rating decision.  In rating 
actions dated in June 1990 and June 1994, the RO found no 
new and material evidence to reopen the claim.  In each 
instance, the RO notified the veteran of its decision.  He 
did not perfect an appeal of the December 1982, April 1984, 
or June 1994 rating actions.  The Board notes that although 
the veteran did appeal the June 1990 decision with respect 
to hearing loss, he withdrew that appeal during his March 
1992 hearing, as noted in the September 1992 Board decision.  
Therefore, these RO decisions are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).

The veteran submitted his original claim for service 
connection for tinnitus in June 1994.  The RO's June 1994 
rating decision denied the claim.  Again, although the RO 
notified the veteran of the denial, he did not perfect an 
appeal of the decision.  Therefore, the June 1994 rating 
decision with respect to tinnitus is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently 
incredible to be credible"). 

Prior ratings decisions denied service connection for 
hearing loss and tinnitus essentially because no abnormality 
was of record.  The Board finds that evidence received since 
the June 1994 rating decision is new and material.  VA 
outpatient audiology records from June 1994, August 1999, 
and February 2000, as well as a January 1995 statement from 
VA audiologist are new, relevant to the question of whether 
there is current disability related to service, and are so 
significant that they must be considered with all the 
evidence of record.  38 C.F.R. § 3.156(a).  Therefore, the 
claims are reopened.  38 U.S.C.A. § 5108.    

Service Connection

Initially, the Board notes, as discussed above, that the 
claims for service connection for bilateral hearing loss and 
tinnitus are reopened.  Therefore, the claims must be 
evaluated based on all the evidence of record.  The Board 
observes that, based on the disposition of the appeal, 
proceeding to evaluate the merits of the claims at this time 
is not prejudicial to the veteran.  Bernard, 4 Vet. App. at 
392-94.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

First, the Board notes that VA outpatient audiology 
examinations dated in August 1999 and February 2000 show 
current hearing loss disability for VA purposes, as well as 
a current assessment of tinnitus.  38 C.F.R. § 3.385.  
Service records show that the veteran's military 
occupational specialty was attack helicopter repairer.  The 
veteran has testified that he was exposed to noise as part 
of his in-service duties and that he lacked ear protection.  
The report of physical examination at separation from 
service shows a diagnosis of mild bilateral hearing loss, 
although audiometric testing at that time does not reflect 
hearing loss disability for VA purposes.  The reports of the 
November 1982, September 1983, and March 1984 VA audiology 
examinations also show normal audiometric test results, but 
the first examination report notes the complaint of periodic 
ringing in both ears.  However, the report of the veteran's 
annual reserves examination dated in May 1983 reflects a 
diagnosis of severe hearing loss with associated abnormal 
audiometric test results.  Thereafter, the June 1994 VA 
outpatient audiology examination discloses hearing loss 
sufficient for VA disability compensation purposes.  In a 
January 1995 statement, a VA audiologist notes the veteran's 
current hearing loss disability, as well as hearing loss 
shown at separation.  He states that the veteran could be 
displaying progressive hearing loss over time following in-
service exposure to noise.  Considering the medical evidence 
and the documentation of the veteran's duties in service, 
the Board resolves doubt in the veteran's favor and finds 
that the evidence supports service connection for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 5107(b).      


ORDER

As new and material evidence has been received, the claim 
for service connection for bilateral hearing loss is 
reopened.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for bilateral hearing 
loss is granted.  

As new and material evidence has been received, the claim 
for service connection for tinnitus is reopened.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for tinnitus is 
granted.  


REMAND

The veteran seeks service connection for a left hand injury, 
a left ring finger injury, left carpal tunnel syndrome, HIV 
and associated disability, neuropathy of both lower 
extremities, and depression.  He also seeks a disability 
rating greater than 20 percent for discogenic disease at L4-
5 and L5-S1 and a compensable disability rating for 
hemorrhoids, as well as entitlement to TDIU.  With respect 
to these issues, the Board finds that a remand to the RO is 
in order.  

The VCAA, enacted during the course of this appeal, enhanced 
VA's duty to assist a claimant in developing facts pertinent 
to his claim and expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  With respect to notice, 
the VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id. 

In this case, the RO's April 2001 letter to the veteran, 
which purports to provide the veteran with notice required 
by the VCAA, does not specifically advise the veteran what 
information or evidence he should provide and what 
information or evidence VA will attempt to obtain on his 
behalf.  In addition, this letter only addresses the 
evidence needed to substantiate a claim for service 
connection.  It does not discuss the requirements for 
substantiating any of his claims for increased service-
connected compensation or entitlement to TDIU.  See 
Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Also on this point, the Board notes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court of Appeals made a conclusion similar 
to the one reached in Disabled American Veterans, supra 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court of Appeals found that the 30-day period provided 
in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  The Board acknowledges 
that the April 2001 letter from the RO to the veteran 
concerning the VCAA asks the veteran to submit any 
information or evidence within 60 days of the letter, but 
also explains the consequences if information or evidence 
was received within one year after the date of the letter or 
after one year from the date of the letter.  To the extent 
such notice may be viewed as confusing to the veteran, the 
Board finds that the recent holding from the Court of 
Appeals applies.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to clarify for the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice. 

The Board has also determined that, on remand, additional 
development is needed on several issues.  VA's duty to 
assist includes obtaining a medical opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  
Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a 
decision on the claim. Id.  

On the question of service connection for HIV and associated 
disability, the veteran alleges incurring the HIV infection 
from blood transfusions received during surgery in service 
in 1981 and 1982.  Service medical records include the 
operative reports for two procedures performed during 
service for treatment of the left fifth finger, but this 
evidence makes no mention of blood transfusion.  Service 
medical records associated with the veteran's subsequent 
service in the Reserves indicates that HIV test results 
dated in May 1988 were negative.  VA records reflect the 
diagnosis of HIV positive status in May 1994.  In this case, 
the Board finds that the current evidence is insufficient to 
make a decision on the claim, such that a medical opinion is 
needed.    

The veteran also seeks service connection for peripheral 
neuropathy of the lower extremities and depression.  Recent 
VA medical evidence relates the peripheral neuropathy to his 
HIV positive status and related Acquired Immuno-Deficiency 
Sydrome (AIDS).  However, previous medical evidence suggests 
a relationship between the service-connected back disability 
and lower extremity symptoms.  With respect to depression, 
the veteran's original claim for service connection asserted 
that the psychiatric disorder was secondary to his service-
connected back disability.  However, recent VA medical 
evidence relates psychiatric status to the veteran's general 
medical condition, which includes his service-connected 
disabilities, but also includes HIV and AIDS.  Thus, the 
evidence as to the etiology of both disorders is unclear.  
The Board observes that a favorable determination as to 
service connection for HIV has the potential to yield 
favorable dispositions on these two issues as well.  
Therefore, a medical opinion concerning the etiology of the 
disorders is appropriate. Id. 

On the issue of entitlement to an increased rating for 
discogenic disease at L4-5 and L5-S1, the Board observes 
that the disability has been rated under Diagnostic Code 
(Code) 5293, intervertebral disc syndrome.  VA amended the 
rating criteria for Code 5293 during the course of this 
appeal, effective September 23, 2002.  38 C.F.R. § 4.71a, 
Code 5293 (2003).  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  Review of the most 
recent VA examination fails to disclose findings that 
sufficiently address the amended rating criteria so that the 
examination may be considered adequate for rating purposes.  
See 38 C.F.R. § 4.2.  Therefore, a new examination is 
required in order to have adequate evidence to address the 
revised rating criteria.  The Board acknowledges that there 
may be difficulties with examining the veteran, given his 
physical condition.  However, the Board is required to 
attempt to secure the needed information from a competent 
medical professional.    

The Board also notes that VA recently promulgated amended 
rating criteria and designated new diagnostic codes for 
spinal disabilities.  See 68 Fed. Reg. 52,454 (Aug. 27, 
2003) (effective September 26, 2003).  The amendments 
establish a general rating formula for diseases and injuries 
of the spine, based primarily on extent of limitation or 
loss of motion, which applies to disabilities rated under 
Code 5243 (previously Code 5293) unless such disability is 
evaluated according to incapacitating episodes.  On remand, 
the RO must consider the applicability of these new rating 
criteria. Id.

Finally, the Board notes that, with respect to the issue of 
entitlement to TDIU, regardless of the attendance VCAA 
issues, discussed above, appellate consideration must be 
deferred pending reconsideration by the RO of the service-
connected back disability following the completion of a new 
VA examination for the spine, as well as initial assignment 
of the disability ratings for bilateral hearing loss and 
tinnitus, service connection for which was granted herein.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to 
include notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  The RO must also review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should arrange for a record 
review to be completed by a specialist 
in infectious disease or other 
appropriate medical specialist for the 
purpose of determining the etiology of 
the veteran's HIV infection.  The claims 
folder, including this REMAND, must be 
reviewed and the physician's report must 
state that such review was accomplished.  
The physician is asked to review the 
record, to include all service medical 
records and all post-service records 
concerning the diagnosis and treatment 
of the HIV infection.  The physician is 
asked to offer an opinion as to whether 
it is as least as likely as not that the 
veteran incurred the HIV infection 
during service, i.e. from blood 
transfusions during surgery performed in 
service.  The opinion should include a 
complete explanation, with reference to 
the evidence of record and medical 
principles as needed.  

3.  The RO should arrange for a 
neurologic examination.  The claims 
folder must be made available to the 
examiner and the examination report must 
state whether such review was 
accomplished.  The examination should 
include all tests and studies as deemed 
necessary and to the extent allowed by 
the veteran's physical condition.  Any 
limitations on examination due to the 
veteran's physical condition should 
noted in the report.  Examination is 
requested to assess the following 
issues:   

a) The etiology of peripheral 
neuropathy of the lower extremities.  
The examiner should review the evidence 
of record and offer an opinion as to 
whether it is at least as likely as not 
that the peripheral neuropathy of the 
lower extremities is proximately due to 
or the result of, or is a manifestation 
of, the service-connected discogenic 
disease at L4-5 and L5-S1.  If such a 
relationship is not likely, the examiner 
should state the most likely cause of 
the peripheral neuropathy of the lower 
extremities.  The opinion should include 
a complete explanation.  

b) The extent of disability from 
the veteran's service-connected 
discogenic disease at L4-5 and L5-S1.  
The examiner is asked to identify and 
describe any current symptomatology from 
discogenic disease at L4-5 and L5-S1, 
including any functional loss associated 
with the lumbar spine due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  The examiner 
should also specifically comment on the 
total duration of incapacitating 
episodes the veteran has had over the 
past 12 months, if any, as well as the 
nature and impact of individual chronic 
orthopedic and neurologic manifestations 
of intervertebral disc syndrome.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.	      

4.  The RO should arrange for the 
veteran to be scheduled for a 
psychiatric examination to determine the 
nature and etiology of disability from 
depression.  The claims folder must be 
reviewed and the examination report must 
state that such review was accomplished.  
Based on examination and review of the 
claims folder, the examiner is asked to 
offer an opinion as to whether it is at 
least as likely as not that the 
veteran's depression is proximately due 
to or the result of the service-
connected discogenic disease at L4-5 and 
L5-S1.  If such a relationship is not 
likely, the examiner should state the 
most likely etiology or causative factor 
for the depression.  The opinion should 
include a complete explanation. 

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

6.  After completing any necessary 
development, the RO should readjudicate 
each issue on appeal, to include 
consideration of amended rating criteria 
relevant to the evaluation for the 
service-connected discogenic disease at 
L4-5 and L5-S1.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                     
______________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



